                              IN THE UNITED STATES DISTRICT COURT
                                        DISTRICT OF UTAH


    STATE AUTO INSURANCE COMPANIES,
                                                            ORDER DENYING [14] DEFENDANTS
                             Plaintiff,                       PINEVIEW BUILDERS, INC. AND
                                                            MICHAEL R. WORKMAN'S RULE 56(d)
    v.                                                         MOTION TO DEFER OR DENY
                                                                PLAINTIFF'S MOTION FOR
    ANN MARIE CHRISTENSEN, an individual,                         SUMMARY JUDGMENT
    and as Trustee of the Blaine and Ann Marie
    Christensen Trust, dated November 16, 2006;                  Case No. 2:19-cv-00751-DBB-PMW
    PINEVIEW BUILDERS, INC., a Utah
    corporation; and MICHAEL R. WORKMAN,                              District Judge David Barlow
    an individual,

                             Defendants.


           Defendants Pineview Builders Inc. (“Pineview”) and Michael R. Workman moved under

Fed. R. Civ. P. 56(d) to defer or deny consideration (the “Motion”) 1 of Plaintiff State Auto

Insurance Companies’ (“State Auto”) Motion for Summary Judgment. 2 Defendants claim that

they cannot respond to Plaintiff’s Motion for Summary Judgment without conducting discovery. 3

           For the reasons that follow, the court DENIES the Motion.

                                                      FACTS

           State Auto provided liability insurance to Pineview during the construction of Ann

Christensen’s home. 4 Christensen sued Pineview and Workman in state court for damages from



1
 Defendants Pineview Builders, Inc. and Michael R. Workman’s Rule 56(d) Motion to Defer or Deny Without
Prejudice Plaintiff’s Motion for Summary Judgment (“Motion”), ECF No. 14, filed January 28, 2020.
2
 Motion for Summary Judgment (by State Auto Insurance Companies) (“Motion for Summary Judgment”), ECF
No. 11, filed December 23, 2019.
3
    Motion at 3.
4
    Complaint for Declaratory Judgment (“Compl.”) at 5, ECF No. 2, filed October 10, 2019.
Pineview’s alleged breach of the construction contract. 5 State Auto then filed this suit, requesting

declaratory judgment that State Auto need not defend or indemnify Pineview and Workman in

the state court lawsuit. State Auto maintains that this relief is appropriate because its insurance

policy did not cover Pineview and Workman’s alleged misconduct in constructing Christensen’s

home. 6 State Auto moved for summary judgment prior to the commencement of discovery or

entry of a scheduling order, arguing that the language of the policy and Christensen’s underlying

complaint sufficiently establish that there is no genuine issue of material fact as to whether there

is coverage for the events alleged. 7

                                            LEGAL STANDARD

           Fed. R. Civ. P. 56(d) provides, “If a nonmovant shows by affidavit or declaration that, for

specified reasons, it cannot present facts essential to justify its opposition, the court may: (1)

defer considering the motion or deny it; (2) allow time to obtain affidavits or declarations or to

take discovery; or (3) issue any other appropriate order.” 8

           The Tenth Circuit has set forth a standard for such affidavits or declarations. “To obtain

relief under Rule 56(d), the movant must submit an affidavit (1) identifying the probable facts

that are unavailable, (2) stating why these facts cannot be presented without additional time, (3)

identifying past steps to obtain evidence of these facts, and (4) stating how additional time would

allow for rebuttal of the adversary’s argument for summary judgment.” 9 Generally, “summary

judgment [should] be refused where the nonmoving party has not had the opportunity to discover



5
    Underlying Complaint, ECF No. 2–2, Exhibit 1 to Compl.
6
    Compl. at 14–15.
7
    Motion for Summary Judgment at 32–33.
8
    Fed. R. Civ. P. 56(d).
9
 Cerveny v. Aventis, Inc., 855 F.3d 1091, 1110 (10th Cir. 2017) (citing Valley Forge Ins. Co. v. Health Care Mgmt.
Partners, Ltd., 616 F.3d 1086, 1096 (10th Cir. 2010)).



                                                                                                                 2
information that is essential to his opposition.”10 Additionally, “requests for further discovery

should ordinarily be treated liberally” unless the request is dilatory or meritless. 11 However,

relief under Rule 56(d) is not automatic, 12 and “Rule 56[d] is not a license for a fishing

expedition.” 13 “Although discovery is the norm prior to granting summary judgment, a party's

mere hope that discovery may yield further evidence is insufficient to defeat a summary

judgment motion.” 14

                                                    DISCUSSION

           The court notes as a preliminary matter that Defendants filed a reply 15 to Plaintiff’s

memorandum in opposition 16 on April 2, 2020, thirty-seven days after the opposition was filed.

The District of Utah’s Local Rules state, “A memorandum opposing motions filed pursuant to

Fed. R. Civ. P. . . . 56 must be filed within twenty-eight (28) days after service of the motion or

within such time as allowed by the court. A reply memorandum to such opposing memorandum

may be filed at the discretion of the movant within fourteen (14) days after service of the

opposing memorandum.” 17 Defendants did not file a motion seeking an extension of time, nor

did they provide any reason for not complying with DUCivR 7-1(b)(3)(A). The reply is therefore

STRICKEN as untimely.


10
     Id. at 1110 (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 n.5 (1986)).
11
     Id. (citing Comm. for First Amendment v. Campbell, 962 F.2d 1517, 1522 (10th Cir. 1992)).
12
     Id. (citing Burke v. Utah Transit Auth. & Local 382, 462 F.3d 1253, 1264 (10th Cir. 2006)).
13
     Lewis v. City of Ft. Collins, 903 F.2d 752, 759 (10th Cir. 1990).
14
  Trans-W. Petroleum, Inc. v. United States Gypsum Co., 830 F.3d 1171, 1175 (10th Cir. 2016) (citing Bryant v.
O'Connor, 848 F.2d 1064, 1067 (10th Cir. 1988)).
15
   Defendants Pineview Builders, Inc. and Michael R. Workman’s Reply in Support Their Rule 56(d) Motion to
Defer or Deny Without Prejudice Plaintiff’s Motion for Summary Judgment and Request for Hearing, ECF No. 24,
filed April 2, 2020.
16
  Memorandum Opposing Motion to Defer or Deny Without Prejudice Under Rule 56(d), ECF No. 17, filed
February 25, 2020.
17
     DUCivR 7-1(b)(3)(A).



                                                                                                                 3
           Even had the reply been timely, the question before the court is the sufficiency of

Defendants’ Rule 56(d) affidavit. Nothing contained in the reply is capable of remedying any

defects in that affidavit. As the Tenth Circuit has noted, “[W]e may not look beyond the affidavit

in considering a Rule 56(d) request.” 18

            Defendants’ Affidavit Does Not Identify Probable Facts that Are Unavailable

           Defendants attach an affidavit from their attorney to the Motion. 19 The affidavit identifies

the following areas of discovery as essential to Defendants’ ability to obtain material facts

necessary to respond to Plaintiff’s Motion for Summary Judgment:

           a. Investigate whether the Policy of Insurance, Declarations, Forms, and
           Endorsements attached as exhibits to and relied upon in Plaintiff’s Motion for
           Summary Judgment are complete and accurate,

           b. Investigate whether any modifications to the Policy of Insurance, Declarations,
           Forms, and Endorsements were discussed and/or implemented by the parties,

           c. Investigate whether proper notice, if required, was delivered to Defendants for
           any changes or modifications to the Policy of Insurance, Declarations, Forms, and
           Endorsements,

           d. Investigate whether authorized agents or spokespersons for Plaintiff made
           representations that are inconsistent with the Policy of Insurance and/or related
           Declarations, Forms, and Endorsements,

           e. Investigate the parties’ past course of dealings to determine whether there are
           grounds for asserting that prior actions constituted an implied change or waiver of
           policy terms,

           f. Investigate whether Plaintiff’s asserted reservation of rights under the Policy of
           Insurance was properly invoked and preserved,

           g. Investigate whether representations made or actions taken by Plaintiff’s agents,
           including but not limited to defense counsel in the underlying action, may
           constitute a waiver of Plaintiff’s asserted reservation of rights. 20



18
     Cerveny, 855 F.3d at 1110.
19
     Declaration of Richard A. Bednar, ECF No. 14 at 9–12.
20
     Id. at 11–12.



                                                                                                       4
            None of these are statements of probable facts. They are simply a list of the areas in

which Defendants would like to take discovery. All seven of the areas state that Defendants want

to “investigate whether” something has occurred, but do not set forth what the likely facts are.

The Tenth Circuit has stated that “[S]ummary judgment need not be denied merely to satisfy a

litigant's speculative hope of finding some evidence that might tend to support a complaint.” 21

Similarly, although a party need not definitively prove the existence of the evidence, “the party

seeking relief must provide some basis for the court to believe the existence of the facts sought is

probable.” 22 A movant’s “vague list of general classes of evidence that he may investigate in

discovery,” such as “suggesting that [Plaintiff] would examine [Defendant’s] policies and

procedures, or search for witnesses to corroborate [Plaintiff’s] claim” is insufficient. 23 Here,

Defendants’ affidavit does not meet the required standard because it does not identify the

probable facts, contains only a list of evidence Defendants wish to investigate, and does not

provide a basis for relief.

            A Rule 56(d) affidavit also must indicate that the “probable facts” are unavailable.

Defendants’ affidavit makes no such claim or showing. It appears that many, if not all, of the

areas Defendants propose to investigate are ones in which they already should have at least some

of the facts. For example, Defendants state that they must “Investigate whether authorized agents

or spokespersons for Plaintiff made representations that are inconsistent with the Policy of

Insurance and/or related Declarations, Forms, and Endorsements.” 24 This is information that



21
   Wagner v. LTF Club Operations Co., Inc., No. 1:18-CV-00521-RBJ, 2019 WL 427733, at *4 (D. Colo. Feb. 4,
2019) (quoting Meyer v. Dans un Jardin, S.A., 816 F.2d 533, 537 (10th Cir. 1987).
22
 Crumpley v. Associated Wholesale Grocers, Inc., No. 16-CV-02298-DDC-GLR, 2017 WL 1364839, at *7 (D.
Kan. Apr. 13, 2017) (internal quotation omitted).
23
     Wagner, 2019 WL 427733, at *3.
24
     Id. at 12.



                                                                                                             5
should already be in Defendants’ possession—if Defendants received some representation that

differed from the terms of the written policy, they would know it already because they are the

recipients of the policy and any such representations. Similarly, Defendants state that they must

“Investigate the parties’ past course of dealings to determine whether there are grounds for

asserting that prior actions constituted an implied change or waiver of policy terms.” 25 If the

prior course of dealing and provision of coverage between Defendants and Plaintiff has differed

from the situation in this action, Defendants would have had knowledge of same. A final

example includes Defendants’ request to investigate whether the policy and related documents

attached are complete and accurate. Defendants should have copies of these documents, so they

should already know whether they differ. In short, Defendants have made no showing that the

facts they seek are unavailable to them.

            Because Defendants’ Rule 56(d) affidavit does not identify the probable facts which are

unavailable, they have failed to carry their burden under Tenth Circuit case law and the Motion

must be denied. The other three factors are addressed briefly.

 Defendants’ Affidavit Does Not State Why the Listed Facts Cannot Be Presented Without
                                     Additional Time

            Defendants’ affidavit states that “No discovery has been conducted by either party and

the time for conducting discovery has not yet commenced.” 26 Although Defendants are correct

that discovery has not yet commenced, as previously discussed, many of the items listed should

be known to the Defendants already. The Tenth Circuit has previously found dispositive a Rule

56(d) affidavit’s lack of explanation as to “why the [movants] lack this evidence or how they've




25
     Id. at 12.
26
     Declaration of Richard Bednar at 11.



                                                                                                      6
tried but so far failed to obtain it.” 27 The Court finds that Defendants have failed to comply with

the second requirement set forth by the Tenth Circuit for Rule 56(d) affidavits.

         Defendants’ Affidavit Does Not Identify Past Steps Taken to Obtain These Facts

           Neither the Motion nor the accompanying affidavit list what steps Defendants have taken

to obtain the facts they claim are essential. Discovery has not yet begun, so there are limited

steps Defendants could have taken to get information from Plaintiff, and filing this Motion is

potentially one appropriate step. 28 However, as explained in the section above, Defendants do

not explain why they are not already in possession of many of the facts for which they seek

discovery. The affidavit fails to even identify a basis from Defendants’ own knowledge to

support their request for discovery. The court therefore finds that Defendants’ affidavit does not

comply with the third requirement set forth by the Tenth Circuit for Rule 56(d) affidavits.

     Defendants’ Affidavit Does Not State How Additional Time Would Allow for Rebuttal of
                           Plaintiff’s Motion for Summary Judgment

           In Cerveny, the Tenth Circuit found that movants’ statement that “additional discovery

would “outline the facts of the case” and provide “expert foundation” was not sufficient to

satisfy the fourth Rule 56(d) factor. 29 Defendants’ affidavit does not make any assertions as to

how discovery of the allegedly essential facts sought would assist them in responding to or

rebutting any arguments contained in Plaintiff’s Motion for Summary Judgment. Although the

court can infer that discovery of the listed facts could raise some issue of material fact about the

insurance policy at issue, Defendants’ affidavit does not make this averment or expand upon it,




27
     Valley Forge Ins. Co. v. Health Care Mgmt. Partners, Ltd., 616 F.3d 1086, 1096 (10th Cir. 2010).
28
  Saiz v. Franco, No. 15-CV-587-MCA-WPL, 2017 WL 3405608, at *4 (D.N.M. Mar. 23, 2017) (finding that an
order staying discovery precluded the movant from obtaining essential facts, and that a Rule 56(d) motion was the
appropriate action to get that discovery).
29
     Cerveny, 855 F.3d at 1110 (emphasis added).



                                                                                                                    7
even to the vague level of the affidavit in Cerveny. Therefore, the court finds that Defendants’

affidavit fails to meet the fourth factor set forth by the Tenth Circuit for Rule 56(d) affidavits.

                                          CONCLUSION

       Defendants’ affidavit does not meet the standard set forth by the Tenth Circuit for

motions under Rule 56(d). For this reason, the court DENIES the Motion WITHOUT

PREJUDICE. Defendants will have fourteen (14) days from the entry of this order to file a new

motion with a compliant affidavit. Alternatively, Defendants may respond to the Motion for

Summary Judgment within twenty-eight (28) days from the entry of this order.

       Signed April 6, 2020.



                                               BY THE COURT



                                               ________________________________________
                                               David Barlow
                                               United States District Judge




                                                                                                      8
